UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7250


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANSON DIAZ LAWRENCE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:00-cr-00052-HCM-1)


Submitted:    January 7, 2009                 Decided:   February 5, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anson Diaz Lawrence, Appellant Pro Se.   Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anson Diaz Lawrence appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find the

district   court   did    not   abuse    its    discretion   in   denying   the

motion.    See United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004) (motion under § 3582(c) “is subject to the discretion

of the district court”); United States v. Legree, 205 F.3d 724,

727 (4th Cir. 2000).       Thus, we affirm the district court’s order

for the reasons stated there.               See United States v. Lawrence,

No. 2:00-cr-00052-HCM-1 (E.D. Va. June 24, 2008).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the     materials   before   the    court   and

argument would not aid the decisional process.


                                                                      AFFIRMED




                                        2